DETAILED ACTION
Status of the Application
	Claims 18-35, 37-38 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant has filed a request for consideration of the response filed 8/10/2022 under the AFCP 2.0 program which meets the necessary requirements. As such, the request of 8/10/2022 is deemed proper. The proposed amendments to the claims have been entered.  
In a telephone conversation with Mr. Frank Eisenschenk on 8/29/2022, an agreement was reached to amend claims 29, 31, 34 and cancel claims 24-26, 28 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 29-35 are rejoined for examination on the merits in view of the fact that the elected product claims have been found allowable.  The previous restriction among the product of claims 18-23, 27, 37-38 (elected invention; Group I), the plastic comprising the elected protease of claims 31-33 and the methods of claims 29-30, 34-35 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Frank Eisenschenk on 8/29/2022.
Please cancel claims 24-26, 28.
Please replace claims 29, 31, 34 as follows:

	
	29.	A method of degrading a plastic product containing at least one polyester comprising:
	(a)	contacting the plastic product with the protease according to claim 18, and 
	(b)	recovering monomers and/or oligomers.

	31.	A plastic compound comprising (i) at least one polyester and (ii) the protease of claim 	18.

	34.	A process for producing a plastic compound comprising mixing a polyester and the 	protease of claim 18 at a temperature at which the polyester is in a partially or totally molten 	state.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses proteases that degrade polyester which are variants of the polypeptide of SEQ ID NO: 1, the Examiner has found no teaching or suggestion in the prior art directed to a variant of the polypeptide of SEQ ID NO: 1 having a substitution corresponding to a substitution in the polypeptide of SEQ ID NO: 1 selected from the group consisting of S101F, S101L, S101M, S101W, S101Y, S103L, T106I, T106L, G131I, and G133K. Therefore, claims 18-23, 27, 29-35, 37-38, directed to (i) a protease which has an amino acid sequence at least 90% identical to SEQ ID NO: 1, wherein said protease comprises at least one substitution corresponding to a substitution in the protease of SEQ ID NO: 1 selected from the group consisting of substitutions S101F, S101L, S101M, S101W, S101Y, S103L, T106I, T106L, G131I, and G133K, wherein the protease has increased polyester degrading activity compared to the polyester degrading activity of the protease of SEQ ID NO: 1,  (ii) a plastic comprising said protease of (i), (iii) a method for degrading a plastic product comprising a polyester, wherein said method comprises contacting the plastic product with the protease of (i), and (iv) a method for producing a plastic product, wherein said method comprises mixing a polyester with the protease of (i), are allowable over the prior art of record.  
Conclusion
Claims 18-23, 27, 29-35, 37-38 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
August 29, 2022